Rost, J.
The judgment, under which the opponent Felix Déjean claims -the first mortgage on the shares of the property of the deceased, coming to Auguste Antoine and Evm'iste Déjean, was obtained on a prescribed note and the claim of Lastie Dupré, the other mortgage creditor of the same parties who-opposed him, existed at the time the prescription accrued; the judgment in favor of Felix Déjean was rendered by default, and the waiver of .prescription by the makers of the note is a matter of record; under that state of facts the waiver of prescription does not affect the right of Dupré, .who .was not a party to the proceeding, to plead it in the concourse. -The mortgage in favor *506of Déjean, resulting from his judgment, can only take effect after the other is satisfied. Felix Déjean has made the point that Dupré’s mortgage, which was recorded in 1839,- has lost its rank for want of re-inscription.
Under our peculiar jurisprudence that a succession sale extinguishes all mortgages existing on the property in the name of the deceased; there are few cases in -which a re-inscription would be necessary, after such a sale. In this case, however, the proceeds of the sale appear to have been reduced to possession in 1847, long before the expiration of ten years from the date of the original inscription, and no reinscription was necessary. See Shepherd v. Orleans Cotton Press Company, 2d An. 110, and the authorities there cited.
The administrator had placed Felix Déjean on the tableau as a mortgage creditor of the insolvents Antoine, Auguste and Moriste Déjean, when he discovered, in the course of the proceedings in coneowrso, that the judgment of Déjean had been obtained upon a prescribed note—he moved the Oourt for leave to amend the tableau by striking off that claim from it. The Court having over-ruled the motion, he took a bill of exceptions, and has brought the case before us by an appeal.
We are of opinion the Court did not err. Antoine, Moriste and Auguste Déjean had an undoubted right to waive prescription, and after it accrued the natural obligation which remained was a sufficient consideration for their subsequent promise to pay. The judgment obtained upon that promise is binding upon them, but can only be enforced after the claim of Dupré is satisfied.
It is, therefore, ordered that the judgment be affirmed, with costs.